DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are still at issue and are present for examination. 
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-16, to a polymerase composition and Species Group 1) SEQ ID NO: 1, Species Group 2) position I452  and, Species Group 3) position 375, in the paper of 2/26/2021, is acknowledged.  
Claim 7, 17-21 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
Applicants filing of information disclosures, two filed on 5/22/2020 and one filed on 3/27/2019, is acknowledged.  Those references considered have been initialed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-16 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6, 8-16 are directed to all possible compositions comprising a recombinant DNA polymerase, which recombinant DNA polymerase comprises an amino acid sequence that is at least 80% identical to SEQ ID NO: 1 which recombinant polymerase comprises a mutation at position I452.  There is no disclosure of any particular structure to function/activity relationship in the disclosed species.  The specification also fails to describe additional representative species of these mutant DNA polymerases by any identifying structural characteristics or properties, for which no predictability of structure is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 1-6, 8-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for that composition comprising a DNA polymerase comprising the amino acid sequence of SEQ ID NO:1 with a I452 substitution, does not reasonably provide enablement for any composition comprising a recombinant phi29-.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-6, 8-16 are so broad as to encompass any compositions comprising a recombinant DNA polymerase which comprises an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1: which recombinant polymerase comprises a I452 mutation and which recombinant DNA polymerase exhibits polymerase activity.  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal if any structural limits on the polymerase of the claimed composition.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of the claims which encompass all compositions comprising any recombinant DNA polymerase which comprises an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1 which recombinant polymerase comprises a I452 substitution and which recombinant DNA polymerase exhibits polymerase activity because the specification does not establish: (A) regions of the protein structure which may be modified without effecting  polymerase activity while simultaneously effecting analog incorporation activity; (B) the general tolerance of polymerases to modification and extent of such tolerance with regard to analog incorporation activity; (C) a rational and predictable scheme for modifying any amino acid residue of a polymerase with an expectation of obtaining the desired biological function (polymerase and analog incorporation activity); and (D) the 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any composition comprising any recombinant DNA polymerase which comprises an amino acid sequence that is a mere 80% identical to SEQ ID NO: 1 which recombinant polymerase comprises a mutation at position I452 substitution and which recombinant DNA polymerase exhibits polymerase activity.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Closest Prior Art:
Emig et al. US 2012/0034602; Recombinant Polymerases for Improved single molecule sequencing.
Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000




rgh
4/5/2021


/Richard G Hutson/
Primary Examiner, Art Unit 1652